DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are pending and have been considered below.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-13, and 15-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by England (U.S. Pub. No. 2006/0284049).
As per claim 1, England teaches a cement form (concrete form; abstract) comprising: a first portion (58) defining a ground facing surface (figure 4), the ground facing surface extending horizontally and being configured to contact a ground surface (figure 4); a second portion (60) defining a cement facing surface (figure 4), the second portion extending upward from the first portion (figure 4), the cement facing surface extending upward and being configured to contact and support a volume of cement used (it is understood that the vertical surface is capable of being configured to contact and support a volume of cement used); and an intermediate portion (56) defining an inclined surface extending upward (figure 4): (i) at an angle relative to the ground facing surface and the cement facing surface (figure 4) and (ii) in a direction from the ground facing surface towards the cement facing surface (figure 4); wherein the inclined surface is positioned at the location where the second portion and the first portion meet (figure 4); and wherein the cement form includes a foam material (paragraph 5).
As per claim 2, England teaches the intermediate portion is a brace portion (it is understood that the intermediate portion is capable of functioning as a brace portion) extending between the first portion and the second portion to support the first portion in an upright position (figure 4).
As per claim 3, England teaches the intermediate portion is a support rib (it is understood that the intermediate portion is capable of functioning as a support rib) extending between the first portion and the second portion to support the first portion in an upright position (figure 4).
As per claim 4, England teaches the intermediate portion includes a weight bearing portion (it is understood that the intermediate portion is capable of functioning as a weight bearing portion) extending between the first portion and the second portion (figure 4).
As per claim 5, England teaches the cement form has an elongated shape (figure 2).
As per claim 6, England teaches the first portion, the second portion, and the intermediate portion have a solid construction consisting essentially of the foam material (figure 4).
As per claim 7, England teaches the ground facing surface and the cement facing surface are planar (figure 4).
As per claim 9, England teaches the cement form has a length, width, and height (figures 2 and 4), the length being measured along the cement facing surface in a horizontal direction (figure 2), the width being measured along the ground facing surface in a direction perpendicular to the length (figure 4), and the height being measured from the ground facing surface to an upper most edge of the cement facing surface (figure 4); wherein the length is greater than the width and the height (figures 2 and 4).
As per claim 11, England teaches a plurality of cement forms coupled together (left and right form members; figure 2) and aligned with a connecting member (22).
As per claim 12, England teaches a cement foundation (concrete form; abstract) comprising: a volume of cement (concrete; paragraph 23; it is understood that concrete contains cement); a cement form (32/30) comprising: a ground facing surface (58) extending horizontally on a ground surface (figure 4); a cement facing surface (60) extending upward from the ground facing surface (figure 4), the cement facing surface contacting the volume of cement (it is understood that the cement facing surface is capable of contacting the volume of cement); and wherein the ground facing surface and the cement facing surface meet at a corner (figure 4); and wherein the cement form includes a foam material (paragraph 5).
As per claim 13, England teaches an inclined surface (56) extending upward (i) at an angle relative to the ground facing surface and the cement facing surface (figure 4) and (ii) in a direction from the ground facing surface towards the cement facing surface (figure 4).
As per claim 15, England teaches the inclined surface is positioned on a side of the cement form opposite the corner where the ground facing surface and the cement facing surface meet (figure 4).
As per claim 16, England teaches a first portion (at 58) extending horizontally along the ground surface and including the ground facing surface (figure 4); and a second portion (at 60) extending upward from the first portion and including the cement facing surface (figure 4); wherein the inclined surface is defined at least in part by a brace portion (at 56) extending between the first portion and the second portion (figure 4) to support the first portion in an upright position (it is understood that the portion at 56 is capable of functioning as a brace to support the first portion in an upright position).
As per claim 17, England teaches a first portion (at 58) extending horizontally along the ground surface and including the ground facing surface (figure 4); and a second portion (at 60) extending upward from the first portion and including the cement facing surface (figure 4); wherein the inclined surface is defined at least in part by a support rib (it is understood that the material 56 is capable of functioning as a single rib) extending between the first portion and the second portion (figure 4) to support the first portion in an upright position (it is understood that the rib at 56 is capable of supporting the first portion in an upright position).
As per claim 18, England teaches a first portion (at 58) extending horizontally along the ground surface and including the ground facing surface (figure 4); and a second portion (at 60) extending upward from the first portion and including the cement facing surface (figure 4); wherein the inclined surface is defined at least in part by a weight bearing portion (at 56) extending between the first portion and the second portion (figure 4).
As per claim 19, England teaches a plurality of cement forms coupled together (left and right form members; figure 2) and aligned with a connecting member (22).
As per claim 20, England teaches the ground facing surface is a first ground facing surface and the cement facing surface is a first cement facing surface (figure 4), the cement foundation comprising: an inner insert (36) spaced apart from the cement form (figure 4), the inner insert comprising: a second ground facing surface (58 of 36; figure 4) extending horizontally on the ground surface (figure 4); and a second cement facing surface (60 of 36; figure 4) extending upward from the second ground facing surface (figure 4), the second cement facing surface contacting the volume of cement (it is understood that the second ground facing surface is capable of contacting the volume of cement).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over England (U.S. Pub. No. 2006/0284049).
As per claim 8, England teaches wherein the ground facing surface is a first ground facing surface and the cement facing surface is a first cement facing surface (figure 4); and an inner insert (38) comprising: a second ground facing surface (42) extending horizontally and configured to contact the ground surface (figure 3); and a second cement facing surface (46) extending upward from the second ground facing surface (figure 3) and being configured to contact and support the volume of cement (it is understood that the second ground facing surface is capable of being configured to contact and support the volume of cement).
England fails to disclose wherein the inner insert is not an integral part of the cement form. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the inner insert as not an integral part of the cement form, in order to facilitate the replacement of damaged parts of the assembly. Furthermore, it has been held that making integral what had been made separable involves only routine skill in the art (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).  Therefore, it would have been obvious to make the inner insert as not an integral part of the cement form in order to facilitate repair or replacement of damaged parts of the assembly.
As per claim 10, England fails to disclose a minimum thickness measured from the ground facing surface or from the cement facing surface, the minimum thickness being at least 2 inches.
	However, it would have been an obvious matter of design choice to make a minimum thickness measured from the ground facing surface or from the cement facing surface, the minimum thickness being at least 2 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a minimum thickness measured from the ground facing surface or from the cement facing surface, the minimum thickness being at least 2 inches, in order to provide the appropriate dimensions for the final product based on the design or aesthetic of the structure. 
As per claim 14, England fails to disclose at least a portion of the inclined surface is covered by backfill.
However, applicant’s admitted prior art discloses a form 98 wherein a surface is covered by backfill (22; figure 13B).
Therefore, from the teaching figure 13B of applicant’s admitted prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the form assembly of England such that at least a portion of the inclined surface is covered by backfill, as taught by applicant’s admitted prior art, in order to provide further support to the form assembly to maintain position to facilitate construction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to concrete forms in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633          

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635